DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 11/10/2020, claims 1-13 and 15-20 remain pending, of which 1 and 11 were amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Haussila et al (US 8,448,095).
Regarding claims 1 and 11-13: Haussila discloses when detecting a preset touch operation of a touch medium, determining a first position in the game interface, detecting a sliding touch operation of the touch medium, and updating the first position according to a sliding trace of the touch medium (4:32-43, for performing the swiping operation of the present disclosure, the finger 408 is initially placed at a desired point 402, and moved along a desired path 406, until a desired destination point 404, in the normal fashion as it is employed to operate menus and handle other applications in electronic devices having touch sensitive screen); determining an optional virtual character from the at least one optional virtual character as a preselected virtual character, wherein the position of the optional virtual character and the updated first position meet a preset condition (4:44-61, suppose a player wishes to grow raspberries all along a wide region represented by the path 406 in FIG. 4, on different blocks on the farming field. Then, he/she just needs to select the raspberry option that pops up, namely appears on the graphical user interface, by pointing on any point over the region, and swipe his/her fingers all along the path 406. This operation will result in easy and quicker growing of the raspberries along the entire path 406); performing visual marking on the preselected virtual character so as to distinct from other optional virtual characters (4:63 – 5:54, Fig. 8, Eventually, as shown, the user is successful in harvesting and collecting rice from areas 802, and has intentionally left the other areas 800 free from being harvested); and when detecting the touch medium leaves the touch screen, locking the preselected virtual character as a target virtual character of the first operation (4:63 – 5:54, Fig. 7, Proceeding further in conjunction with FIG. 7, if the user decides to cultivate rice, for example, then he/she selects a suitable corresponding option from the ISM menu, and swipes his/her fingers all over the different blocks/segments of the field, wherever he/she desires to grow the rice. Eventually, as shown, the cultivated rice appears all over the region 700 of the farm field, where the user has swiped his/her fingers); wherein determining the first position in the game interface when detecting the preset touch operation comprises: when detecting the preset touch operation, determining the first position according to a position of a present touch point of the touch medium; and the present touch point and the sliding trace are for performing the swiping operation of the present disclosure, the finger 408 is initially placed at a desired point 402, and moved along a desired path 406, until a desired destination point 404, in the normal fashion as it is employed to operate menus and handle other applications in electronic devices having touch sensitive screen, i.e., the finger 408 is initially placed outside the effective operation range of the first operation icon and once swiped is within an effective operation range of the first operation icon); and wherein the first operation icon is a normal attack icon or skill icon (4:63 – 5:54, Specifically, if the selected block 602 is already cultivated, then some of the selectable options appearing in the ISM menu may correspond to pesticide spray, harvesting, pouring water, etc. Proceeding further in conjunction with FIG. 7, if the user decides to cultivate rice, for example, then he/she selects a suitable corresponding option from the ISM menu, and swipes his/her fingers all over the different blocks/segments of the field, wherever he/she desires to grow the rice, for example a first operation is planting of crops, the examiner interprets the planting icon as a normal attack icon).
Regarding claim 2: Haussila discloses that which is discussed above. Haussila further discloses the effective operation range of the first operation icon is larger than or equal to a range of the first operation icon (4:63 – 5:54, Fig. 8, Eventually, as shown, the user is successful in harvesting and collecting rice from areas 802, and has intentionally left the other areas 800 free from being harvested).
Regarding claim 3: Haussila discloses that which is discussed above. Haussila further discloses detecting the sliding touch operation of the touch medium within a suppose a player wishes to grow raspberries all along a wide region represented by the path 406 in FIG. 4, on different blocks on the farming field. Then, he/she just needs to select the raspberry option that pops up, namely appears on the graphical user interface, by pointing on any point over the region, and swipe his/her fingers all along the path 406. This operation will result in easy and quicker growing of the raspberries along the entire path 406).
Regarding claim 4: Haussila discloses that which is discussed above. Haussila further discloses that the preset range at least partially covers the range of the first operation icon (4:63 – 5:54, Fig. 8, Eventually, as shown, the user is successful in harvesting and collecting rice from areas 802, and has intentionally left the other areas 800 free from being harvested).
Regarding claim 5: Haussila discloses that which is discussed above. Haussila further discloses that the optional virtual character, of which the position and the updated first position meet the preset condition, comprises one of: the optional virtual character, of which the position is closest to the updated first position; any one optional virtual character in a plurality of optional virtual characters, of which the position are closest to the updated first position; the optional virtual character with the lowest Health Points (HP) value in a plurality of optional virtual characters, of which the position are closest to the updated first position; the optional virtual character with a predetermined type in a plurality of optional virtual characters, of which the position are closest to the updated first position; the optional virtual character, of which the position is at a distance within a preset distance far away from the updated first position and with the lowest HP value; suppose a player wishes to grow raspberries all along a wide region represented by the path 406 in FIG. 4, on different blocks on the farming field. Then, he/she just needs to select the raspberry option that pops up, namely appears on the graphical user interface, by pointing on any point over the region, and swipe his/her fingers all along the path 406. This operation will result in easy and quicker growing of the raspberries along the entire path 406).
Regarding claim 6: Haussila discloses that which is discussed above. Haussila further discloses controlling the user virtual character to execute the first operation to the preselected virtual character (3:48 – 4:25, FIG. 1 includes a farming field 100, and multiple characters 106 which control the operations on the field 100. The characters 106 are controlled by the user/player, and are moved and allowed to perform different operations within the field 100).
Regarding claim 7: Haussila discloses that which is discussed above. Haussila further discloses that a second operation icon, the user virtual character is configured to execute a second operation corresponding to the second operation icon at least according to a received second interaction instruction (4:63 – 5:54, Specifically, if the selected block 602 is already cultivated, then some of the selectable options appearing in the ISM menu may correspond to pesticide spray, harvesting, pouring water, etc. Proceeding further in conjunction with FIG. 7, if the user decides to cultivate rice, for example, then he/she selects a suitable corresponding option from the ISM menu, and swipes his/her fingers all over the different blocks/segments of the field, wherever he/she desires to grow the rice, for example a second operation is harvesting of grown crops), and a minimum time interval between two first operations executed by the user virtual character is shorter than a minimum time interval between two second operations executed by the user virtual character (4:63 – 5:54, Eventually, as shown, the cultivated rice appears all over the region 700 of the farm field, where the user has swiped his/her fingers, or dragged the mouse. As a further example to illustrate the application of swiping motion to other operations, if the user later wishes to harvest the grown rice in certain areas of the region 700, then he/she taps, clicks or touches the region 700, and one of the tools appears in another popping ISM menu, for sickle operation, as shown by the tool 702, i.e., the time between planting and when the crops are ready to be harvested).
Regarding claim 8: Haussila discloses that which is discussed above. Haussila further discloses that the first operation is a normal attack operation (4:63 – 5:54, Specifically, if the selected block 602 is already cultivated, then some of the selectable options appearing in the ISM menu may correspond to pesticide spray, harvesting, pouring water, etc. Proceeding further in conjunction with FIG. 7, if the user decides to cultivate rice, for example, then he/she selects a suitable corresponding option from the ISM menu, and swipes his/her fingers all over the different blocks/segments of the field, wherever he/she desires to grow the rice, for example a first operation is planting of crops, the examiner interprets planting of crops as a normal attack operation), and the second operation is a skill attack operation (4:63 – 5:54, Specifically, if the selected block 602 is already cultivated, then some of the selectable options appearing in the ISM menu may correspond to pesticide spray, harvesting, pouring water, etc. Proceeding further in conjunction with FIG. 7, if the user decides to cultivate rice, for example, then he/she selects a suitable corresponding option from the ISM menu, and swipes his/her fingers all over the different blocks/segments of the field, wherever he/she desires to grow the rice, for example a second operation is harvesting of grown crops, the examiner interprets the harvesting of the crops as a skill attack operation).
Regarding claim 9: Haussila discloses that which is discussed above. Haussila further discloses that when detecting the touch medium leaves the touch screen, locking the present preselected virtual character as a target virtual character of the second operation (4:63 – 5:54, Specifically, if the selected block 602 is already cultivated, then some of the selectable options appearing in the ISM menu may correspond to pesticide spray, harvesting, pouring water, etc. Proceeding further in conjunction with FIG. 7, if the user decides to cultivate rice, for example, then he/she selects a suitable corresponding option from the ISM menu, and swipes his/her fingers all over the different blocks/segments of the field, wherever he/she desires to grow the rice,).
Regarding claim 15: Haussila discloses that which is discussed above. Haussila further discloses that the effective operation range of the first operation icon is smaller than the range of the first operation icon (4:63 – 5:54, Fig. 8, Eventually, as shown, the user is successful in harvesting and collecting rice from areas 802, and has intentionally left the other areas 800 free from being harvested).
Regarding claim 16: Haussila discloses that which is discussed above. Haussila further discloses that the preset touch operation comprises one of: a double click control suppose a player wishes to grow raspberries all along a wide region represented by the path 406 in FIG. 4, on different blocks on the farming field. Then, he/she just needs to select the raspberry option that pops up, namely appears on the graphical user interface, by pointing on any point over the region, and swipe his/her fingers all along the path 406. This operation will result in easy and quicker growing of the raspberries along the entire path 406).
Regarding claim 17: Haussila discloses that which is discussed above. Haussila further discloses that the preset range is larger than or equal to the effective operation range of the first operation icon (4:63 – 5:54, Fig. 8, Eventually, as shown, the user is successful in harvesting and collecting rice from areas 802, and has intentionally left the other areas 800 free from being harvested).
Regarding claim 18: Haussila discloses that which is discussed above. Haussila further discloses that performing visual marking on the preselected virtual character so as to distinct from the other optional virtual characters comprises one of: rendering an indicator at a position of the preselected virtual character; rendering a connecting line between the user virtual character and the preselected virtual character; highlighting the preselected virtual character; and stroking the preselected virtual character (4:63 – 5:54, Fig. 8, Eventually, as shown, the user is successful in harvesting and collecting rice from areas 802, and has intentionally left the other areas 800 free from being harvested).
Regarding claim 20: Haussila discloses that which is discussed above. Haussila further discloses determining the first position according to a preset rule, wherein the preset rule comprises one of: determining the first position to be a position of the user suppose a player wishes to grow raspberries all along a wide region represented by the path 406 in FIG. 4, on different blocks on the farming field. Then, he/she just needs to select the raspberry option that pops up, namely appears on the graphical user interface, by pointing on any point over the region, and swipe his/her fingers all along the path 406. This operation will result in easy and quicker growing of the raspberries along the entire path 406).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussila et al (US 8,448,095).
Regarding claims 10 and 19: Haussila discloses that which is discussed above. Although Haussila does not specifically disclose that when detecting a preset unlocking event, releasing locking of the target virtual character, unselecting of a selected character in a video game environment is old and well known. Further,  it would have been obvious to one of ordinary skill in the art at the time of filing to allow players to unlock a selected target in order to yield the predictable result of allowing players the opportunity to select one or more different characters, for example if the player selected an incorrect character.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues that Haussila does not teach that “the operation icon can displayed on the game interface and the swiping operation can be performed within the effective operation range of the operation icon”. The examiner must respectfully disagree. Haussila discloses that an operation icon can be displayed on a game interface and that a swiping operation can be performed on the icon (4:32-43, for performing the swiping operation of the present disclosure, the finger 408 is initially placed at a desired point 402, and moved along a desired path 406, until a desired destination point 404, in the normal fashion as it is employed to operate menus and handle other applications in electronic devices having touch sensitive screen, i.e., the finger 408 is initially placed outside the effective operation range of the first operation icon and once swiped is within an effective operation range of the first operation icon).
Applicant argues that Haussila does not teach “determining an optional virtual character from the at least one optional virtual character as a preselected virtual character, wherein the position of the optional virtual character and the updated first position meet a preset condition”. The examiner must respectfully disagree. Haussila discloses determining an optional character as the preselected character when position of the optional virtual character and the updated first position meet a preset condition (4:44-61, suppose a player wishes to grow raspberries all along a wide region represented by the path 406 in FIG. 4, on different blocks on the farming field. Then, he/she just needs to select the raspberry option that pops up, namely appears on the graphical user interface, by pointing on any point over the region, and swipe his/her fingers all along the path 406. This operation will result in easy and quicker growing of the raspberries along the entire path 406).
The remainder of the applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/            Supervisory Patent Examiner, Art Unit 3715